Case 1:18-mc-OO418-PGG Document 21-8 Filed 10/12/18 Page 1 of 20

EXH|B|T G

-io\u\-|=~L»)N.-

000

10
11
12
13
14
15
16
17

19
20
2l
22
23

24
25
26
27
28
29
30
3 1
32
33
34
35
36
37

38

39.

40

41

42

43

44

Case 1:18-mc-OO418-PGG Document 21-8 Filed 10/12/18 Page 2 of 20
IN THE HIGH COURT OF THE REPUBLIC OF SINGAPORE

HC/S 26/2016
HC/SUM 862/2018

Between

ELEMENT SIX TECHNOLOGIES LIMITED
...Plaintiff

And
IIa TECHNOLOGIES PTE. LTD.
. . .Defendant
And

IIa TECHNOLOGIES PTE. LTD
. . .Plaintiff in Counterclaim

And

ELEMENT SIX TECHNOLOGIES LIMITED

...Defendant in Counterclaim

7 June 2018
Interrogatories

Coram: Justin Yeo, Assistant Registrar

Mr Jason Chan (“Chan”), Mr Melw'n Pang (“Pang") and Mr Nicholas Tong
(“Tong”) (Amz‘ca Law LLC) for the Plaintiff

Mr Tony Yeo ("TY”), Ms Meryl Koh (“Koh”) and Mr Javier Yeo (“JY”) (Drew &
Napier LLC) for the Defendant

0900 hrs

Ct : This is a continuation of the hearing on HC/SUM 862/20l8 on 4 June

2018.

Mr Chan Was halfway through his reply at that time. As a matter of time
management, since We also have a lengthy discovery application to get
through by the end of today, could Mr Chan keep the remainder of his

reply to no more than l hour? Mr Yeo Will thereafter have about half an

ll

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

29

30

31

32

33

Case 1:18-mc-OO418-PGG Document 21-8 Filed 10/12/18 Page 3 of 20

HC/S 26/2016

HC/SUM 862/2018 2 7 June 2018

Chan

hour to respond As l have gone through the written submissions in detail,

please be assured that your arguments Will be considered
But before Mr Chan starts on his reply, l thought I would ask 2 questions

'I`he first question is this: At the first hearing, it transpired that many of
the interrogatories appear aimed to provide additional arguments for the
Trial Judge to infer that the Samples originated from the Defendant. I
have not formed a view on this, but I am thinking that there Would be a
limit to how much circumstantial evidence one may legitimately collect
in the interlocutory process (and, of particular relevance to us, in the
process of interrogatories). At points, Mr Chan seems to be collecting
what I may loosely ca11 “circurnstantial evidence arrows” to add to his
quiver for submissions at trial. Can the interrogatory process be used in

this Way?

The second question is this: is there any significance to the fact that O 24

provides for “train of inquiry” type documents, but O 26 does not?

I Will, in the course of responding to my learned friend, be touching on

these two issues

We have a Defendant here who has denied that the samples come from
them. This is a positive averment _ they say that “these are not my
diamonds”; they say “I do not know anything about them”; and they say
“even if it comes from me, they may be tampered with”. They did not
say, for example, that they have no dealings with any of the third parties
before. They didn’t say that they had dealings before, but these are not
the type of diamonds supplied They have gone for the most fundamental

- “these are not mine”, “I don’t know anything”.

l refer to Prudentz'al Assurance Co Singapore Pte Ltd v Tan Shou Yz' Peter
[2018] SGHCR 4 (“Prudential”) at [10]. Your I-Ioriour went through the

Case 1:18-mo-00418-PGG Dooument 21-8 Filed 10/12/18 Page 4 of 20

HC/S 26/2016
HC/SUM 862/2018 3 7 June 2018

12

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

rationale for the interrogatory process (reads). At [24], your Honour
referred to “potentially dispose of entire lines of questioning and expert
inquiry” (reads to the end of the paragraph). The fact in issue in that case
was Whether there were acts of solicitation The Audio Recordings Were
one of the many pieces of evidence that the defendant was going to use

at trial.

We argue that interrogatories extend beyond facts in issue. Nothing in
[13] of your Honour’s judgment says that interrogatories would only be
allowed in relation to the critical issues See also OCBC v Wright Norman

at [7].

Necessary for fair disposal does not mean “singularly critical”. l tender
the authority of UMCI v Tokio Marz'ne [2006] 4 SLR(R) 95, a decision
of Menon .TC. What is useful appears at [94] of the case, dealing with
“necessity” in discovery. Menon JC relied on a UK case which said that
necessary should be treated “in a reasonable sense”. It would go too far
to state that “as a matter of rule the evidence which is sought to be
obtained must be evidence without Which the party seeking an order for
inspection cannot succeed”. The essential thing is that in O 24 r 7, where
there is reference to “necessary”, it doesn’t mean that it is of “critical
importance”. As long as it is “likely to yield evidence Which is relevant

to the proof”,_that would be sufficient

The Defendant, in the last 2.5 years, has remained completely Silent on
its relationship with the third parties They have remained completely
silent as to how they can be sure that the diamonds did not originate from
them. All We have is a bare denial. We can only build up a case through

the answers given to interrogatories

For Sample 2, we got documents about that. For Sample 4, this was

provided from the Defendant; we have not seen any documents

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

Case 1:18-mo-00418-PGG Dooument 21-8 Filed 10/12/18 Page 5 of 20

HC/S 26/2016

Hc/sUM 862/2018 4 7 lime 201 s
Ct : You have asked for this in your specific discovery application

Chan : Yes, we have.

For Sarnple 2, they previously said that they don’t have documents But

we subsequently found documents

We say that just as in Prua'enrz'al, where Audio Recordings only formed
part of the body of evidence, here we need this evidence in order to mount
our attack in due course. It is because the Defendant has not provided any
clarity On its relationship with the third parties We say that it beggars
belief that the Defendant who says that it has been wrongly accused,

refuses to say why it has been wrongly accused.

This brings us back to [25] of Prudentz`al where the Defendant
consistently avoided taking any position at a11, saying that it should be
left to trial.

Look at the Answers to Interrogatories, Question 1. They said that they
did not use the “format of identification”. (Goes through the rest of the
Answers) This shows how difficult it is for us to obtain any answers from

the Defendant.

Mr Yeo says that for the 2“d question that they asked about the
designation, they say that it is unreasonable We don’t understand the
objection. The question is whether they had made or sold the diamond to
Microwave. They could choose to deny. In fact, at the start, they had
denied it; and subsequently there was some sort of admission, even

though Mr Yeo said that they were not admitting to anything

If they did not sell any diamonds to PGD, why didn’t they just say “no”?

Instead, their answer is vague.

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

Case 1:18-mo-00418-PGG Dooument 21-8 Filed 10/12/18 Page 6 of 20

HC/S 26/2016

HC/SUM 862/2018 5 7 June 2018

Ct

Chan

Ct

Chan

Ct

Chan

Ct

Chan

Mr Yeo says that this is prejudicial, like the moneylenders case. We don’t
see Where the prejudice is Our interrogatories only seek to ascertain
Whether the third parties are related and are involved in the trade of the

Defendant’s diamonds

We are seeking questions about the relationship with the third parties

How does the relationship help you?

To show that they deal with these people.

How does any admission as to the relationship help to prove that the
Sample came from the Defendant? (Explains background to Prudential
case, where there would otherwise be a need to have expert evidence in

relation to voice recognition.)

I agree that the relationship doesn’t prove that the Sample came from the

Defendant.

Why can’t you ask about the relationship in cross~examination? On the
stand, if the Defendant says they are related, you can make your
arguments; if the Defendant says that they are not related, then you prove

the relation.

We need to know beforehand, otherwise, he may explain on the Stand
that they are related but there is some explanation as to Why the Samples
didn’t originate from the Defendant.

So you are saying that the fact of a relationship shifts the evidential
burden to the Defendant?

It may not be entirely. We have to look at what other arguments we can

raise. This is not the be all and end all, but it will certainly help us.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

Case 1:18-mo-00418-PGG Dooument 21-8 Filed 10/12/18 Page 7 of 20

HC/S 26/2016

HC/SUM 862/2018 6 7 Iune 2018

Ct

Chan

Furthermore, it is not oppressive We’re not asking of information of all
related parties We are just asking if these related parties are cited in the
Financial Reports. Besides, the information is bound by the Riddick

principle - we cannot use it for other purposes

Defendant asked about the relevance of the “exclusive agreemen ”. lf the
Defendant wants to say that the diamonds came from some third party in
breach of the “exclusive agreement”, then they can say so; it is not a
reason to avoid answering the question on whether there is “exclusive

agreement”.

Mr Yeo repeatedly asked why we didn’t write to the third parties We say
that the fact that information can be obtained from the US doesn’t mean
that the interrogatories here are not necessary. We have a ready and

available means in Singapore to get answers This helps to save costs

ln [26] of Prudentz'al, your Honour pointed out that answers from third
parties have a different weight I emphasise that answers from a third

party in the US would not be subject to contempt

So this point on oppressiveness, we don’t understand In the Osram case
- one could have asked why the Plaintiff didn’t go to the Paris firm to
ask if they had supplied the lamps

In that case, the plaintiff was asking the entity in possession of the lamps.

The present case appears to be the opposite

The point is that in Osram, the question was asked of the party in the
proceedings We are doing the same. In this case, the Defendant is the
one who is being sued for infringement Why haven’t they shown any

evidence that the Samples are not from them?

Case 1:18-mo-00418-PGG Dooument 21-8 Filed 10/12/18 Page 8 of 20

HC/S 26/2016
HC/SUM 862/2018 7 7 lune 2018

20

21

22

23

24

25

26

27

28

29

30

31

32

33

Having exhausted all avenues, we are equally justified in availing

ourselves of the local process

In relation to the Direct Supply Interrogatories, here the query is
completely direot. We are not asking for particulars on what they have
sold; we are just asking whether they have sold anything to the Third
Parties We are just seeking to establish a business relationship and
whether that relationship precluded the sale of other companies’

diamonds

l\/lr Yeo talked about the company being set up in 2005, and that
limitation cannot stretch to events 12 years ago. We are not talking about

causes of action, we are only finding out facts

My learned friend says that we never pleaded that the Defendant is
related to any party in the Financial Statements; but then he conceded
that we couldn’t have pleaded that since we didn’t have the Financial
Statements at that time. We had already pleaded that the Defendant is
related to those third parties, and this general pleading is already there.
lt is not the position that every minutiae must be pleaded before we can

get interrogatories

Indirect supply interrogatories - my learned friend Says that they cannot
state what intermediaries have done to the diamonds But we are not
asking them to speculate what the intermediary might have done. We are
asking them who they send their diamonds to for cutting, polishing and
treatment All we want to know is whether that was done. We are not
expecting them to know what the intermediary had done. We are simply

asking about their supply chain.

So let’s look at interrogatory 5(b). We are asking for their own

knowledge of their own supply chain.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

Case 1:18-mo-00418-PGG Dooument 21-8 Filed 10/12/18 Page 9 of 20

HC/S 26/2016

HC/SUM 862/2018 8 7 June 2018

Ct

Chan

Ct

Chan

Ct

Chan

The last portion is the Method Interrogatories. This is the interrogatory
of the temperature and pressure What we are seeking is that the
Defendant uses heat treatment of 1200 degrees We say that we should
not pull in the other integers and then enter into a debate on claim
construction We must bear in mind that we have no access to what the
Defendant does in its laboratory. So this will go towards Saving costs In
Osrarn, the Court found the interrogatory necessary to find out the

substance of the filaments used.

l\/ly learned friend referred to the Rockwell case, This relates to Our
lnterrogatory 12(b). In Rockewell at page 17. It is stated that the plaintiff
can “ask the defendant whether he used the processes described therein”.
What he cannot do is to ask “If you do not use that process, tell me what
you do use”. In Interrogatory 12(b), we have asked precisely what the
Specs have claimed The Rockwell case says that it is well established
that a Plaintiff can ask for this

I just want to come back to Interrogatory 12(b). This seems to be asking

the Defendant “what you do use”.
l want to look at Claim 44 (reads).
If so, Wouldn’t the question be, “did you do this under diamond
stabilising pressure”, or “did you use this in an inert or stabilising

atmosphere”?

l take the point. But we need to have the information, so that an expert

can assess whether it falls within the Claim.

So your point is that the terms there require some “construction”?

Yes, that is the point.

20

21

22

23

24

25

26

27

28

29

30

31

32

33

Case 1:18-mo-00418-PGG Dooument 21-8 Filed 10/12/18 Page 10 of 20

HC/S 26/2016

HC/SUM 862/2018 ` 9 7 Iune 2018

Ct

Chan

[0953hrs]
TY

I move to Interrogatory 17(b). It goes directly towards infringement of
SG 508. We are justified in asking whether the process for diamond plate
is also used for making of gemstones. We didn’t ask what method they

use for gemstones

Does it mean that you actually have no evidence that they use the process

for gemstones, and are hoping that they self-incriminate‘?

Yes, we don’t have evidence for the process used for gemstones But we
have pleaded broadly that all 4 Sarnples infringe both Patents. So we want
to narrow down, for the diamond plates whether they use the same
process for gemstones So this will enable our experts to consider
Whether they need to consider only one process, or other processes for

gemstones.

My learned friend asked about the word “intended”. That is being overly
technical.

I want to address what my learned friend said at the outset, asking your

Honour to look at the Answers to the Interrogatories.

The question to l(a) is this (reads). The key part is that they are asking
whether we made any diamond with a specific identifier LG10061905.
Our answer is a truthful and forthright answer - that we do not use this
method of identification We also say that we cannot tell what other
parties may have done, since the question asked “regardless of when the
aforesaid designation took place and whether the aforesaid designation

Was by the Defendant or third party?”

I think we have answered truthfully lf he wants us to answer “yes” or
“no”, we have already answered “no”, since we said that the Defendant

does not use this format of identification

20

21

22

23

24

25

26

27

28

29

30

31

32

Case 1:18-mo-00418-PGG Dooument 21-8 Filed 10/12/18 Page 11 of 20

HC/S 26/2016

HC/SUM 862/2018 10 7 June 2018

Answer to interrogatory 6(a). Again, it is a truthful answer - same
reasons as the labove. Our answers are symptomatic to the question that

has been asked

Answer to interrogatory ll(a) - same. How else do we answer? Are we
supposed to Say “we don’t use this identification but perhaps we may
have sold it”? How can we answer like that, the best we can say is that

we don’t use the identification

Answer to l7(a) -the answer is as truthful as it can be in response to the

question that has been asked

What your Honour asked right at the beginning of today’s hearing is
completely accurate With regard to what l’ve been trying to say - which
is, that what the Plaintiff is trying to do is to collect circumstantial
evidence. What my learned friend has Submitted to your Honour today
does not in any way show that they are not doing that, What he has been

saying confirms that he is doing what we say he is doing.

At the last hearing, your Honour asked a few questions of my learned
friend Your Honour had asked “some of the questions you have asked,
will they assist you directly?” - this was in relation to Autogene. My
learned friend said that the answer is not conclusive, but “useful to have”.

That is not the threshold The threshold is whether it is “necessary”.

Your Honour asked him whether the questions would tend to prove the
pleaded case, He admitted that it was not deterrninative, but it made his
task less difficult He admitted that he would still have to call the
witnesses to show that the 4 samples came from the Defendant. This is
the series of answers that my learned friend has given; and l think that he

is giving honest answers But it doesn’t go to the crux of his case. He is

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

Case 1:18-mo-00418-PGG Dooument 21-8 Filed 10/12/18 Page 12 of 20

HC/‘S 26/2016

HC/SUM 862/2018 11 7 June 2018

Ct

trying to gather peripheral evidence, and all the cases say that he can’t
do that.

Let me address some of the points he raised on Monday.

On the Financial Statements, l say that he didn’t plead any exclusive
relationship or supply chain Autogene says that he has to go back to the
basis and material facts pleaded My learned friend said he pleaded that
they are related companies It is not the same as that they are part of the
supply chain, or that there is exclusive relationship. My learned friend is
trying to prove, at best, that there is some commercial relationship But
your Honour rightly asked him, “so what‘?” - he still has to prove that the

diamonds came from the Defendant.

My learned friend failed to answer my question ~ why didn’t he just write
to the third parties to ask where they got it from. He said that they
could’ve done that, but there is no clear answer. In fact, the answer shows
that there was no communication with the third parties He has not
explained why he hasn’t written I-Ie has skirted around it. ln fact, because
there was a 4-year gap between trap purchase and the commencement of
the suit, even if you say that it may be a tedious process to get discovery,
first of all - he didn’t write to even try. When he comes as a plaintiff,
based on trap purchases there are two things to show - first, that the trap
purchase samples came from the defendant If he can’t show that, he is
in trouble. We have evidence that the samples went through many hands;
how would the Defendant know what was done with the diamond? Any
kind of treatment can be done to the diamond l\/ly learned friend has said
it himself That is why we say that even if, in the odd chance that the

diamond came from us, did someone do something in the interim?

What about his point that an admission is of a different juridical nature

from any answer from the third parties?

20

21

22

23

24

25

26

27

28

29

30

31

32

33

Case 1:18-mo-00418-PGG Dooument 21-8 Filed 10/12/18 Page 13 of 20

HC/S 26/2016

I-IC/SUM 862/2018 12 7 luna 2018

TY

Bef`ore he tries to get an admission from us, he must take the earlier step
to get the answer from the other party. In Prudential, it was crucial as to
who was recorded in the recording. But in our case, he is trying to prove
that the sample came from the Defendant. Leamed friend said that even
if answers came from someone in the US, he cannot subpoena someone
in the US. If the third parties in the US had said “it came from the
Defendan ”. Then use that piece of evidence, and then plead it, and ask
us if it is true. If that happened, and he pleaded it, then we have to answer.
But he didn’t go through those steps He didn’t do that, he tried to do a
“flanking”.

My learned friend said that there are some problems with the Diamonds,
as they have no characteristics and it is difficult to identify the diamonds
Therefore he has to ask peripheral questions But that is, with respect,
untrue Each sample has an identifier or product code. So he has to ask
the questions in relation to those product codes. We answered those
questions in Interrogatory 1(a), 6(a), ll(a) and 17(a). Those were in

relation to the product codes that were pleaded

Next, my learned friend said that the answers he was seeking was to
fortify his evidence lt is a “good to have”. lt doesn’t at all pass the
“necessary” test. In Hall v Sevalco and Prudential, your Honour said that
it must be necessary and save time and costs; fortifying evidence is not

enough to say that it is necessary

My learned friend said that some of the answers will undermine the
Defendant’s credibility, but in Singapore Civil Procedure, it says that an
interrogatory that relate solely to credit are not allowed In short,
Singapore Civil Procedure says that if you are asking questions just to

undermine witness credibility at trial, it is not allowed

Next, my learned friend has tried to go through a very tedious process of

asking about our suppliers and our subsidiaries 'l`hey asked who our

Case 1:18-mo-00418-PGG Dooument 21-8 Filed 10/12/18 Page 14 of 20

HC/S 26/2016
HC/SUM 862/2018 13 7 lime 2018

11

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

29

30

31

32

suppliers are from Hong Kong. I~Ie referred to Trek, saying that asking
about relationships avoided surprise at trial. But Trek was at the
assessment of damages stage - where infringement had already been
proven So if questions were asked in relation to who were the suppliers,
of course at that stage of the proceedings it is important But not at this

stage.

Your Honour had pointed out that he had pleaded the relationship and
raised evidence, and asked him how would any answer take him by
surprise With respect, when you go into trial at cross-examination be
prepared for surprises - you ask the questions at trial, and see what the
answers are, with your own backup arguments He already has those

arguments he should just ask at trial.

Next, my learned friend said from the bar that he believes that a
manufacturer will know the supply chain. This is not in evidence But
even if that were the case, so what if it is true that the manufacturer will
know what the supply chain is? It doesn’t answer the key question of
whether Samples l, 2 and 3 come from the Defendant. l-le asked for the
supply chain for a limited period of time; but what if the diamond came
before that? A diamond is not a perishable product, it can last millions of

years

l need to go back to Autogene. Autogene is exceedingly clear. See the
interrogatories in Autogene ~ at page 69. My learned friend said that the
words in interrogatory 2 were disallowed in Autogene because the time
period was subsequent to the issue of the writ. But that’s not true, the
pleading actually covers the period for which an interrogatory was asked
But it was still not allowed, as it was of a roving nature I’ve already
taken your Honour through page 77, relating to “roving interrogatories”.
The court was well aware that before you even prove the infringement

case, you cannot ask this kind of roving questions That is precisely what

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

Case 1:18-mo-00418-PGG Dooument 21-8 Filed 10/12/18 Page 15 of 20

HC/S 26/2016

HC/SUM 862/2018 14 7 June 2018

happened in Trek - in Trek, infringement was already proven, so they

were allowed to ask questions of what the Defendant was doing.

Next, my learned friend cited Osram. In regard to Osrarn, the question
was asked of the defendant, because the samples were trap purchased
from the defendant But our case is the other way round - it was trap
purchased from third parties, and the Defendant has already said that it
did not use those identifiers. So they really should be asking the third
parties, as they had trap purchased from them.

My learned friend touched on OCBC, Pruderztial, Rockwell, etc. But
every single one of those cases says that the interrogatory has to touch on
the pleadings The basis of interrogatories is necessity - and most
importantly, to get admissions If you are just getting answers that are
good to have, nice to have, not determinative, not conclusive, but can
help to build up a case, or to destroy credibility of witness at trial - then

these should not be allowed

Next the case ofMCCT, Choo J’s decision We were all a bit confused
as to how come in XACCT, he said go for interrogatories first, then
discovery; and in Sharikat, it Was the other Way round But XACCT Was
very specific to the facts of the case _ the court was of the very dim view
because the parties had gone through a very extensive discovery
application, when they could simply ask a few simple questions This is

Why Choo J decided the way that he did

Hall v Sevalco is very clear, if the information is elsewhere, don’t ask
interrogatories on it. For Sample 2, we have given documents For
Sarnple 4, We have given documents - l don’t know why he said we
didn’t give any documents - the fact that our documents are the same as

what he had.

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

Case 1:18-mc-OO418-PGG Document 21-8 Filed 10/12/18 Page 16 of 20

HC/S 26/2016
Hc/sUM 862/2018 15 7 lime 2013
Chan l don’t believe that we have been given anything for Sample 4, but if we

TY

have, I stand corrected My junior is looking after discovery.

I can confirm that in J an 2018, we wrote a letter to the Plaintiff to say

that we have disclosed documents that are relevant to Sample 4.

Next, in relation to Ashworth. This is a case Which does not support the
Plaintiff whatsoever Page 627 says that that the Plaintiff had asked
whether he used their process “by reference to the claiming part of their
specification”. Only the part on “the mere plea of secret process does not
preclude an answer to interrogatories” was quoted by my learned friend.
But if you read the earlier part, it is clear that the interrogatories must be

tied to the patent claims.

I have shown that Interrogatories 12(a) and (b) are subsets of the Patent
Claims. Claims l and 44 say that temperature is range from 1200 to 2500,
to change to a desired colour. Your Honour asked “what if it was not to
change the colour”, and my learned friend said that this Would not be

infringement

After your Honour’s questions, my learned friend said that he needs the
information from the interrogatories, to help in claim construction The
Claims come from the Plaintiff. He wants to use our answers to help him

to answer what Claims 1 and 44 mean‘? That is outrageous

l don’t think I need to go into Mentor Corp.

In that case, l will go into answering very quickly his points today.

My learned friend referred to Prudential, he said that for authenticity,
this was part of pieces of evidence that the plaintiff wanted to prove, and

your Honour allowed the primary query. But with respect, authenticity in

that case was the material part of that case. The answer to the query would

Case 1:18-mc-00418-PGG Document 21-8 Filed 10/12/18 Page 17 of 20

HC/S 26/2016 ~
HC/SUM 862/2018 16 7 June 2018

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

help answer that, In our case, provenance and chain of custody is a
material part - but it is the way that the question is asked. Interrogatories
l(a), 6(a), ll(a) and l7(a) are the primary queries, and we answered
them. Everything else are secondary queries. So to say that authenticity
is just one of the pieces of evidence, yes, it is true; but it is how you ask
the questions, and what answers you are trying to derive. Here, the

answers sought are peripheral only.

My learned hiend said that his questions were direct - on whether we
supplied the diamonds in question. Those questions that they asked -
Interrogatories l(a), 6(a), ll(a) and l7(a) - l have already answered. The
questions he has now asked are not directed at the 4 Samples. He has
asked about the Defendant’s supply chain, whether there was commercial
relationship, conditions attached, exclusive arrangements, etc. These

questions are not directed at the samples.

He also fished out the Tokio Marz'ne case. But that is not an 0 26 case,
Your Honour quite rightly pointed out that there is a difference between
O 24 and 0 26. So using Tokio Marine doesn’t support my learned friend
at all.

I think you asked my learned friend with regard to Microwave Enterprise
on how the commercial relationship would help him. He said that it helps
with the steps of building up his case. He admits that by itself it doesn’t
prove anything, but it will help with his case. So again and again, the
Plaintiff admits that these are peripheral questions And he again brought
up the issue in Trek about being taken by surprise Every cross~examiner
will know that you may or may not be taken by surprise; it is whether
you prepare well at trial. How can he ask the court to give him all the

ammunition that he needs, even if it is not direct?

My learned friend said that they didn’t ask any question about product
code, because we denied knowledge With respect, they did ask such

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

Case 1:18-mc-00418-PGG Document 21-8 Filed 10/12/18 Page 18 of 20

HC/S 26/2016

HC/SUM 862/2018 17 7 June 2018

Ct

TY

questions, and we had already answered them. The other questions

skirted around to build up their case.

For Interrogatories 12(a) and (b), he said that he asked very pertinent
questions, unlike in Rockwell. The first point is that the question in 12(a)
is not Claims 1 read with 44, even though they say in their affidavit that
Question 12(a) is based on Claims 1 read with 44. The point is that
questions can be asked of process, but these must be tied to the patent

claims.

As for Interrogatories 12(b), your Honour pointed out that they Were
really asking what the method was. They didn’t ask Whether the
Defendant heat treated to change colour, under diamond stabilising
pressure, etc. If` they have issues about defining those terms, it is for them
to define what it meansl But they have not. They have simply asked us

for our method

My learned friend also went into the Indirect Supply Questions, and said
that they were reasonable But if your Honour reads the definition of
“Indirect Supply”, which is at the back of the interrogatories, there is a

reference to regardless of whether the Defendant intended to supply.

Lastly, my learned friend’s point on Interrogatory 17(b). In relation to
Sample 4, they have never pleaded that not only did we sell the diamond
in Sample 4, that we had also used the same process for gemstones.

That’s not the pleading So on what basis did they ask this question?

Mr Chan pointed out that they had a very general pleading on this point.

He said that he had pleaded that Samples 1 to 4 were infringing See
Bundle of Pleadings Tab 1 page 15, paragraph (b). This is a catch all
paragraph, but it must be referring to the acts above. If that’s not the case,

and they’re saying that the catch all paragraph is a standalone paragraph,

13

14

15

16

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

Case 1:18-mc-00418-PGG Document 21-8 Filed 10/12/18 Page 19 of 20

HC/S 26/2016

HC/SUM 862/2018 18 7 June 2018

[l 04 5 hrs]
Chan

TY

then I will show to your Honour that this paragraph should be struck out.
You cannot have a general paragraph referring to infringement without

pleading a specific instance of infringement - 0 87A r 2 and 7.

And further, all method claims as claimed by my learned friend are all
dependent on the product claims. And so we still need to go back to
Samples 1, 2, 3 and 4. There is no general pleading that we have infringed
their process lt is that we have infringed their process because of

Samples 1 to 4; not beyond that.

Your Honour quite rightly asked if they are trying to get the Defendant
to “self-incriminate”. The purpose of interrogatories is admission on its
pleaded case. Not to skirt around it and hope to hit something, and try to
get the Defendant to self-incriminate lf they can’t get it at trial, they

shouldn’t try luck at interrogatories

I just want to clarify that our questions were whether they made and sell
diamonds bearing the identifier. The question was not asking whether

they use the identifier.

That’s not correct. For Samples 2 and 4, we say that we sold the product;
we didn’t answer just in relation to the format So we are not in any way
in the realm where we have been evasive and refilse to answer questions

posed to us.

Beleggz'ng makes the point - in that case, the court was faced with a
striking out and discovery application Court struck out pleadings which
were general. 'l`hey struck out the first two, for being too general; and the
third, even though there were particulars, because the court found that it
was not particular enough. And the court also dealt with - in the event
that it wasn’t struck out - the court would deal with discovery. That is

the way that patent courts anywhere would deal with the claims. Plaintiff

Case 1:18-mc-00418-PGG Document 21-8 Filed 10/12/18 Page 20 of 20

HC/S 26/2016
HC/SUM 862/2018 19 7 June 2018

cannot be allowed to just plead whatever it wants and then come to court

and put the Defendant on tremendous oppressive pressure

Ct : I will reserve judgment and the Registry will notify parties when 1 am
ready to render my decision. We can proceed to hear the Plaintiff’s

specific discovery application

Chan : Could We stand down and come back in about 5 minutes?
Ct : Yes, stand down and reconvene in 5 minutes for the specific discovery
application

 

CERTIFIED T E COPY
] 05 Ohrs

A Registrar,
Supreme Court, Singapore

Signed: lustin Yeo

Assistant Registrar
Supreme Court

JY/Kim [1503 181

